Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 1 of 23 PageID# 968




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION



 EUGENE DEWITT COSTINE,

        Plaintiff,

        V.                                                  ACTION NO.2:19cv53


 CORRECT CARE SOLUTIONS, LLC,
 and   HAMPTON        ROADS REGIONAL
 JAIL AUTHORITY,

        Defendants.



                                   OPINION AND ORDER


        The plaintiff, Eugene Dewitt Costine ("Plaintiff), filed this 42 U.S.C. § 1983 action

 against the defendants, Correct Care Solutions, LLC and Hampton Roads Regional Jail Authority,

 seeking $10 million in damages stemming from the amputation of his left foot in June 2017, which

 Plaintiff claims was caused by the allegedly negligent medical care he received as an inmate in

 Hampton Roads Regional Jail in Portsmouth, Virginia, fi"om 2016 to 2017. Defendant Correct

 Care Solutions, LLC("CCS") moved for summary judgment or, in the alternative, requested that

 the Court grant its pending motions in limine. ECF Nos. 46, 48, 50.

        The Court concludes that oral argument is unnecessary because the facts and legal

 arguments are adequately presented in the briefs. For the reasons stated herein, Defendant CCS's

 Motion for Summary Judgment is GRANTED. ECF No. 50. Because the Court has determined

 summary judgment is warranted in favor of Defendant CCS, the remaining motions m limine—

 and Plaintiffs motions for extension to reply to said motions in limine—are DISMISSED as

 moot, ECF Nos. 46,48, 57, 59. Lastly, Defendant CCS's Motion for Leave to File Supplemental

                                                1
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 2 of 23 PageID# 969



 Brief and Plaintiffs Motion to Amend his Expert Witness Report are DISMISSED as moot. BCF

 Nos. 55,61.

       I.      FACTUAL AND PROCEDURAL HISTORY

            A summary of the relevant facts follows, with Plaintiffs objections identified herein. In

 late-2014, physicians at VCU Medical Center in Richmond informed Plaintiff, a patient suffering

 from diabetes and morbid obesity, that a bilateral amputation was in his best interest due to the

 diabetic ulcers on his feet. Plaintiffs Medical Records, attached as Ex. A to CCS's Mem.in Supp.

 of Mot. for Summ. J., ECF No. 51-1 at 1-5. Plaintiff agreed to the same, but later withdrew him

 consent, as his surgeon indicated, "It had been my preference to proceed with below-knee

 amputations. The patient declined to do that and I was [sic] felt that I had no choice, but to proceed

 as I did." Id at 6-7, 8-10. Plaintiffs condition persisted over the next few years, as his primary

 care physician. Dr. Eugene Link documented on June 7, 2016 that Plaintiffs foot ulcers had

 become "severe" and that "it did not seem like we're making process" with said ulcers. Id. at 11-

 14.


            Plaintiff arrived at the Hampton Roads Regional Jail Authority ("HRRJA") in October

 2016 and developed a fever soon afterward on October 21, 2016. Accordingly, COS,the medical

 provider at HRRJA, sent Plaintiff to the emergency room at the Maryview Medical Center on

 October 22, 2016, where he underwent debridement of his left heel by Dr. Peter Grinkewitz, a

 podiatrist. Plaintiffs Medical Records, attached as Ex. B (Part 1)to CCS's Mem.in Supp. of Mot.

 for Summ. J., ECF No. 51-2 at 1-2. Plaintiff was discharged on October 28, 2016 with

 corresponding instructions. Id at 3-9. On that same date. Dr. Virginia Chebou, a CCS medical

 provider, made the following orders, among others, per Plaintiffs discharge instructions from

 Maryview; weekly labs, infused antibiotics "as prescribed," wound VAC (vacuum-assisted

 closure) care to the left foot"as prescribed," and application of quarter-strength Dakin's antiseptic
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 3 of 23 PageID# 970



 solution to left heel with dressing. Id. at 10. Dr. Chebou duly admitted Plaintiff to HRRJA's

 infirmary with the diagnosis of"acute osteomyelitis' of the left foot." Id at 11-14.

          A.       CCS's Post-Debridement Care of Plaintiff

          The following is a summation of the evaluations that Plaintiff received during the relevant

 time period leading up to his below-the-loiee amputation of his left leg on June 10, 2017. On

 October 29, 2016, Plaintiffs progress notes indicate that his wound VAC was not working

 correctly. Id at 15-16. In response, COS personnel ordered wet-to-dry dressings until additional

 wound VAC supplies were available. Id at 17-18. The wound VAC became available again on

 November 2, 2016 and was to be changed every Monday, Wednesday, and Friday. Id at 19.

 Meanwhile, Dr. Chebou indicated that CCS booked a follow-up appointment with an outside

 podiatrist. Id at 21.

          On November 10, 2016, Plaintiff admitted to Dr. Chebou that he purchased foods at the

 HRRJA canteen, to which Dr. Chebou responded by educating Plaintiff"about the importance of

 following his [American Diabetes Association] diet and avoiding sugars and starches as

 uncontrolled [blood sugar] will impair wound healing." Id at 24. CCS later began testing

 Plaintiffs blood glucose levels as part of his diabetes treatment, a success even conceded by

 Plaintiffs expert. Dr. Brobson Lutz, when he stated "That's pretty damn good control" in reference

 to CCS's regime to manage Plaintiffs diabetes. Dr. Brobson Lutz Dep., attached as Ex. F, ECF

 No. 51-8, at 75:12-19.

          On November 11, 2016, Dr. Chebou noted "[s]ignificant improvement of left heel open

 wound with progressive closure of the center crater. Good granulation tissue, odor is marginal."




 'According to Mayo Clinic, osteomyelitis is a bone infection. Osteomyeltis, Mayo Clinic,
 https://www.mayoclinic.org/diseases-conditions/osteomyelitis/symptoms-causes/syc-20375913 (last visited Apr. 28,
 2020).
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 4 of 23 PageID# 971



 Ex. B at 21. On November 14, 2016, because Plaintiff reported that the wound VAC was not

 working properly, Dr. Chebou advised that wet-to-dry dressings should be utilized and that she

 would reassess Plaintiff on the following day. Id at 27. On November 16, 2016, Dr. Chebou

 noted "marked improvement of the skin maceration around the wound on the left heel" and

 indicated that she would check the left heel x-ray in the follow-up. Id at 30-31. On November

 21, 2016, Dr. Chebou followed-up with Plaintiff and advised that there was no evidence of

 osteomyelitis based on the left heel x-ray. Id at 36. On November 22, 2016,Dr. Chebou indicated

 that wet-to-dry dressings should be continued as the wound VAC was causing "maceration and

 trauma of the skin around the wound . . . ." Id at 33. On November 29, 2016, Plaintiff had a

 follow-up appointment with his outside podiatrist, Dr. Grinkewitz, who recommended that CCS

 continue wound care.^ Id. at 38.

          On December 1, 2016, Dr. Ousama Ghaibeh, a CCS provider, discontinued wet-to-dry

 dressing of Plaintiffs left heel and started daily application of medihoney dressing, gauze, and

 kerlix bandages. Id at 39. On December 9, 2016, Dr. Ghaibeh discontinued the medihoney

 dressing and ordered use of wet-to-dry dressings again. Mi at 40. On December 13,2020,Plaintiff

 was discharged from the infirmary by Dr. Donald Rhodes,a CCS provider, who noted that Plaintiff

 would be seen daily for wound care. Mi at 41-42.

          Dr. Grinkewitz, Plaintiffs outside podiatrist, met with Plaintiff again on December 14,

 2016. Ml at 43. Dr. Grinkewitz noted that the wound was reduced in size and depth and

 recommended "continu[ation of] present wound care." M.




 ^ In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that Dr.
 Grinkewitz did not recommend continuation of said wound care. ECF No. 56 at 3. Plaintiff includes no supporting
 documentation for this assertion. See id.
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 5 of 23 PageID# 972



          On December 21, 2016, Dr. Ghaibeh identified a pressure ulcer on Plaintiffs left foot that

 developed due to compression caused by Plaintiffs bed. Id at 44^6. Dr. Ghaibeh then cleaned

 said ulcer, modified Plaintiffs wound care accordingly to include soaking Plaintiffs foot in warm

 water, and continued dressing changes. Id Wound care flow sheets indicate that Plaintiffreceived

 one hundred sixty(160)dressing changes between December 21,2016 and February 11,2017. Id

 at 47-78.


          On January 5, 2017, Plaintiff had another appointment with Dr. Grinkewitz, his outside

 podiatrist, who stated that Plaintiffs left heel ulcer had decreased in size and depth and

 recommended continuation of pressure wound care. Id at 79.

          On February 22, 2017, Dr. Melissa Morton-Fishman, a COS provider, advised that

 Plaintiffs left heel ulcers were "improving" and applied a Unna boot, indicating that she would

 follow-up with Plaintiff on February 27, 2020 to change said Unna boot.^ Plaintiffs Medical

 Records, attached as Ex. B (Part 2)to CCS's Mem. in Supp. of Mot. for Summ. J., ECF No. 51-3

 at 81-82. As planned, Dr. Morton-Fishman followed-up with Plaintiff on February 27, 2017,

 stating that the "Unna boot has maintained good compression on [Plaintiffs] foot and calf. .. ."

 Id. at 84. The Unna boot was reapplied, and Dr. Morton-Fishman stated that dressing changes

 would be done every two days given the amount of drainage."^ Id Plaintiff was scheduled for a

 follow-up on March 1, 2017. Id




 ^ In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that he
 performed the Unna boot application himself. ECF No. 56 at 3. Plaintiff includes no supporting documentation for
 this assertion. See id.


 ^ In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that he
 performed the Unna boot application himself. ECF No. 56 at 3. Plaintiff includes no supporting documentation for
 this assertion. See id.
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 6 of 23 PageID# 973



          On March 1, 2017, Dr. Morton-Fishman replaced Plaintiffs Unna boot and recommended

 continued dressing changes.^ Id at 90. On March 7, 2017, Plaintiff met with Dr. Grinkewitz, his

 outside podiatrist, who recommended that CCS continue its current wound care on Plaintiff. Id

 at 93. On that same day, Plaintiff was seen by Olga Barton, a CCS nurse, for a temperature of

 101.8 degrees. Id at 95. This information was relayed to Dr. Morton-Fishman, who ordered

 Bactrim, an antibiotic, and ibuprofen for Plaintiff. Id Plaintiff was also scheduled for a doctor's

 appointment for the following morning. Id As scheduled, on March 8, 2017, Dr. Rhodes noted

 that Plaintiff complained of a low-grade fever the night before and was placed on Bactrim, as

 discussed above. Id at 92. Dr. Rhodes also replaced Plaintiffs Unna boot, indicating that there

 was no "increased drainage or discharge from the wound ...                   Id

          On March 10, 2017, Dr. Morton-Fishman saw Plaintiff and noted that Plaintiff"remained

 compliant with dressing changes as ordered." Id at 99. She ordered continued Unna boot changes

 every two days. Id On March 14, 2017, Dr. Rhodes indicated that Plaintiffs "heal [sic] wound

 is continuing to heal/shrink" and that there were "no signs of infection." Id at 101. Accordingly,

 Dr. Rhodes replaced Plaintiffs Unna boot and scheduled a follow-up for two days later. Id

          On March 16, 2017, Dr. Morton-Fishman continued Unna boot changes every two days,

 while increasing Plaintiffs Cymbalta dosage due to an increase in pain. EOF No. 103. On March

 20, 2017, Dr. Morton-Fishman again ordered continuation of Unna boot changes every two days

 and renewed Plaintiffs Tramadrol prescription for pain. Id at 105. On March 24, 2017, Dr.

 Rhodes evaluated Plaintiff and recommended continuation of the current wound management


 ^ In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that he
 performed the Unna boot application himself. ECF No. 56 at 3. Plaintiff includes no supporting documentation for
 this assertion. See id.


 ^ In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that he
 performed the Unna boot application himself. ECF No. 56 at 3. Plaintiff includes no supporting documentation for
 this assertion. See id.
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 7 of 23 PageID# 974



  regime. Id. at 107. On March 29, 2017, Plaintiff once again met with Dr. Rhodes, who

  recommended continuation of the current treatment plan, considering Plaintiff advised of no new

  issues since the last visit. Id. at 109. Accordingly, Nurse Barton changed Plaintiffs Unna boot

  on March 31, 2017. Id at 111.

           On April 17, 2017, Dr. Grinkewitz, Plaintiffs outside podiatrist, evaluated Plaintiff and

  recommended continuation of the treatment plan, as Plaintiffs left heel ulcer had improved. Id

  at 112. On April 20,2017,Shannon Pifer, a COS nurse, evaluated Plaintiff, and Plaintiffcompleted

  his Unna boot replacement "with minimal nursing assist[ance]" while "demonstrate[ing]

  appropriate technique."^ Id at 114.

           On May 7,2017, Patrick Dolan,aCCS licensed practical nurse, completed Plaintiffs Unna

  boot change and indicated that a provider would assess Plaintiffs left heel ulcer at the next Unna

  boot change. Id at 116. On May 16, 2017, while receiving wound care for his right foot, Nurse

  Pifer noted that Plaintiff was afebrile and lethargic; however. Plaintiff denied any chills or feelings

  out of the ordinary. Id at 118. Dr. Morton-Fishman evaluated Plaintiff on May 18, 2017 for his

  Unna boot change, indicating that the same was "continuing to improve" and ordering continuation

  of the Unna boot applications. Id at 120. However, Plaintiff presented with increased pain in his

  right foot, so Dr. Morton-Fishman ordered an x-ray of the same. Id

           On May 22, 2017, an x-ray was taken of Plaintiffs right foot, which indicated "no

  radiographic evidence of osteomyelitis." Id at 121. On that same day. Dr. Rhodes advised that

  the x-ray contained "no signs of osteomyelitis" and ordered continued Unna boot and dressing

  changes. Id at 123. On the following day. Dr. Grinkewitz,Plaintiffs outside podiatrist, evaluated



'In his Response to CCS's Motion for Summary Judgment, Plaintiff objects to this depiction, stating that Nurse
  Pifer indicated in her deposition that Plaintiff had never applied a Unna boot before and could not know proper
  technique for applying the same. ECF No. 56 at 3. Plaintiff includes no supporting documentation for this
  assertion. See id.


                                                           7
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 8 of 23 PageID# 975



 Plaintiff and determined that the left heel ulcer was "clean" and continued to improve. Id at 124.

 Accordingly, Dr. Grinkewitz recommended continued local wound care. Id Plaintiffs Unna boot

 was changed as recommended on May 24, 2017; May 26, 2017; May 29, 2017; May 31, 2017; and

 June 2, 2017. Id at 125-34.

        On June 6, 2017, Dr. Rhodes evaluated Plaintiff and noted that Plaintiffs left foot was

 healing, with "healthy tissue no drainage." Id at 136. On June 11, 2017, Plaintiff reported to

 Penny Tatro, a COS nurse, who determined that he was experiencing chills and malaise and had a

 temperature of98.6 degrees. Id at 140^5. On June 12,2017,Plaintiffreported to Shaun Heafiier,

 a COS nurse, who discovered that Plaintiff felt like he was "going to pass out" and felt "under the

 weather." Id at 147. Accordingly, Plaintiff was brought to medical. Id

        On that same day. Plaintiff was seen by LaToya Burke, a CCS nurse practitioner, who

 ordered labs and cultures to rule out sepsis based on how Plaintiff presented. Id at 149. Nurse

 Practitioner Burke consulted with Dr. Morton-Fishman and the nurse who frequently changed

 Plaintiffs Unna boot. Id Later that day, Plaintiff was seen by Kathryn Topham, a CCS nurse,

 who indicated that Plaintiffs temperature was 102.4 degrees and his blood pressure was 90/54.

 Id at 151. After relaying this information to Dr. Morton-Fishman, Dr. Morton-Fishman ordered

 that Plaintiff be brought to the emergency room at Sentara Norfolk General Hospital. Id;^also

 id at 151-56.


        B.       Plaintifrs Below-the-Knee Amputation

        A subsequent MRI revealed that Plaintiff had osteomyelitis in his left heel and sepsis.

 Plaintiffs Medical Records, attached as Ex. B (Part 3)to CCS's Mem.in Supp. of Mot. for Summ.

 J., ECFNo. 51-4 at 157, 166.
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 9 of 23 PageID# 976



        On June 15, 2017, providers at Sentara Podiatry Specialists noted:

        This is an unfortunate situation as the MRI shows extensive osteomyelitis
        throughout almost the entire calcaneus. He is not a candidate for local wound
        debridement and partial calcanectomy given the extent of the infection, would
        likely best be served by primary [below-the-knee amputation] as he is high risk for
        recurrent infections, hospitalization and will need extended IV therapy and likely
        will be on oral therapy for chronic suppression of osteomyelitis if he chooses
        conservative management.

 Id. at 158-59. Providers at Sentara Vascular Specialists further indicated:

        [Plaintiff] was [sic] been dealing with bilateral foot wounds for 3 years. ... Per
        patient a couple years ago he was told that he may lose both legs. His right foot
        has been healing well. His left foot has been worsening and becoming more
        swollen over the last couple days.

 Id. at 166. On June 10, 2017, Plaintiff underwent a below-the-knee amputation on his left leg. Id

 at 172. Plaintiff returned to HRRJA on June 26, 2017. Id at 176.

        C.      Procedural History

        On January 29, 2019, Plaintiff filed the instant action against defendants CCS and HRRJA

 seeking $10 million in damages for injuries sustained due to the allegedly inadequate medical care

 Plaintiffreceived while incarcerated at the HRRJA. Complaint,ECF No. 1 (hereinafter "Compl.").

 On March 1, 2019, defendant CCS filed its answer to the complaint along with several affirmative

 defenses. ECF No. 14. On March 20, 2019, defendant HRRJA filed its answer to the complaint

 along with several affirmative defenses. ECF No. 18.

        On March 20,2019,HRRJA also filed a Motion to Dismiss the complaint pursuant to Rules

 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure ("FRCP") along with a supporting

 memorandum. ECF Nos. 16, 17. The motion was fully briefed. See Plaintiffs Response, ECF

 No. 22, and HRRJA's Reply, ECF No. 23. On June 24, 2019, the Court conducted a hearing on

 the same. By Order dated July 2,2019,the Court granted HRRJA's Motion to Dismiss, dismissing

 HRRJA as a defendant from the case and indicating that Plaintiffs action should proceed against
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 10 of 23 PageID# 977



  the non-moving defendant, CCS. ECF No. 29.

         On October 10, 2019, CCS filed a Motion for Judgment on the Pleadings pursuant to Rule

  12(c) of the FRCP along with a supporting memorandum ("Mem."). ECF Nos. 31, 32. Plaintiff

  failed to respond. By Order dated November 1, 2019, the Court granted CCS's Motion for

  Judgment on the Pleadings, thereby dismissing Plaintiffs complaint without prejudice. ECF No.

  33. Further, the Court granted Plaintiff an opportunity to file an amended complaint within

  fourteen days of the date therein. Id

         Accordingly, Plaintiff filed his Amended Complaint (hereinafter "Am. Compl.") on

  November 13, 2019,ECF No. 35, to which CCS filed its Answer on November 26,2019, ECF No.

  39. On November 26, 2019, CCS filed its Motion to Dismiss or, in the Alternative, Strike Counts

  I, V, VI, and VII of Plaintiffs First Amended Complaint("Motion for Partial Dismissal") along

  with a supporting memorandum. ECF Nos. 40, 41. Plaintiff failed to respond. On February 18,

  2020, the Court granted CCS's Motion to Dismiss or Strike, thereby retaining jurisdiction over

  Counts II-IV, while dismissing Counts I, V-VII without prejudice. ECF No. 42.

         On March 19, 2020, CCS filed its first motion in limine titled "Motion to Preclude Plaintiff

  from Offering Expert Opinions at Trial that are not Contained in his Expert Disclosure" ("First

  Motion in Limine"3 along with a supporting memorandum. ECF Nos. 46, 47. On that same day,

  CCS file a second motion in limine titled "Motion in Limine to Exclude the Causation Opinion of

  Dr. Lutz"("Second Motion in Limine") along with a supporting memorandum. ECF Nos. 48,49.

  On March 25, 2020, CCS filed its Motion for Summary Judgment and supporting memorandum.

  ECF Nos. 50, 51. CCS filed numerous attachments with its Motion for Summary Judgment,

  including medical records, depositions, and expert reports. S^ ECF No. 51-1, 51-2, 51-3, 51-4,

  51-5, 51-6, 51-7, 51-8, 51-9, 51-10, 51-11, 51-12.



                                                 10
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 11 of 23 PageID# 978



             On April 17, 2020, CCS filed a Motion for Leave to File a Supplemental Brief("Motion

  for Leave"). ECF No. 55. On that same day,^ Plaintiff filed his Response to CCS's Motion for

  Summary Judgment(ECF No. 56); Motion for Extension of Time to File Response to the First

  Motion in Limine ("First Motion for Extension")and supporting memorandum(ECF Nos.57,58);

  Motion for Extension of Time to File Response to the Second Motion in Limine ("Second Motion

  for Extension")and supporting memorandum(ECF Nos. 59,60); and Motion to Amend his Expert

  Witness Report ("Motion to Amend")(ECF No. 61). Plaintiff filed no attachments with his

  Response to CCS's Motion for Summary Judgment. S^ ECF No. 56.

             On April 23, 2020, CCS filed its Reply to Plaintiffs Response regarding CCS's Motion

  for Summary Judgment.^ ECF No. 63. Plaintiff filed a supporting memorandum for his Motion

  to Amend on April 24,2020. ECF No. 64. On April 24,2020, CCS filed its Response to Plaintiffs

  First Motion for Extension and Second Motion for Extension. ECF No. 65.

             CCS's motions in limine. Motion for Summary Judgment, and Motion for Leave, as well

  as Plaintiffs motions for extension and Motion to Amend, are now before the Court. ECF Nos.

  46,48, 50,55,57, 59,61.

       II.      STANDARD OF REVIEW

             Summary judgment is appropriate only when the Court, viewing the record as a whole and

  in the light most favorable to the nonmoving party, determines that there exists no genuine dispute



  ® Such filing practices are not uncommon for Plaintiff. As discussed above, Plaintiff has failed to respond to the
  following motions: CCS's Motion for Judgment on the Pleadings(ECF No. 31), Motion for Partial Dismissal(ECF
  No. 40), and motions in limine(ECF Nos. 46, 48). Plaintiff also essentially missed his deadline to respond to CCS's
  Motion for Summary Judgment, as he only invoked an extension due to the United States District Court for the
  Eastern District of Virginia's General Order No. 2020-07—^which extended deadlines for filings currently due on or
  before April 14th because ofthe COVID-19("coronavirus") outbreak—on April 9, 2020,the day after his response
  deadline. The Court does not take lightly Plaintiffs failure to respond on numerous occasions and otherwise
  patchworked effort to remediate said inaction after the fact.

'On April 24, 2020, CCS filed a Corrected Reply, representing that it had uploaded the wrong document. ECF No.
 66.


                                                            11
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 12 of 23 PageID# 979



  "as to any material fact and that the moving party is entitled to a judgment as a matter of law."

  Celotex Corp. v. Catrett. 477 U.S. 317, 322 (1986);^ also Fed. R. Civ. P. 56(a); Seabulk

  Offshore. Ltd. v. Am. Home Assur. Co.. 377 F.3d 408,418(4th Cir. 2004). "A dispute is genuine

  if a reasonable jury could return a verdict for the nonmoving party . . . [and][a] fact is material if

  it might affect the outcome of the suit under the governing law." Jacobs v. N.C. Admin. Office of

  the Courts. 780 F.3d 562, 568(4th Cir. 2015)(citations omitted). The moving party has the initial

  burden to show the absence of an essential element of the nonmoving party's case and to

  demonstrate that the moving party is entitled to judgment as a matter oflaw. Honor v. Booz-Allen

  & Hamilton. Inc.. 383 F.3d 180, 185(4th Cir. 2004); McLean v. Patten Cmtvs.. Inc.. 332 F.3d 714,

  718 (4th Cir. 2003);^Celotex. 477 U.S. at 322-25.

         When the moving party has met its burden to show that the evidence is insufficient to

  support the nonmoving party's case, the burden then shifts to the nonmoving party to present

  specific facts demonstrating that there is a genuine issue for trial. Matsushita Elec. Indus. Co. v.

  Zenith Radio Com.. 475 U.S. 574, 586-87 (1986); Honor. 383 F.3d at 185; McLean. 332 F.3d at

  718-19. Such facts must be presented in the form of exhibits and sworn affidavits. Celotex. 477

  U.S. at 324; see also M&M Med. Supplies & Serv.. Inc. v. Pleasant Valley Hosp.. Inc.. 981 F.2d

  160, 163 (4th Cir. 1993). In order to successfully defeat a motion for summary judgment, the

  nonmoving party must rely on more than conclusory allegations,"mere speculation," the "building

  of one inference upon another," the "mere existence of a scintilla of evidence," or the appearance

  of"some metaphysical doubt" concerning a material fact. Anderson v. Liberty Lobbv. Inc.. 477

  U.S. 242, 252(1986); Thompson v. Potomac Elec. Power Co.. 312 F.3d 645, 649(4th Cir. 2002);

  Tao of Svs. Integration. Inc. v. Analytical Servs. & Materials. Inc.. 330 F. Supp. 2d 668,671 (E.D.

  Va. 2004). Rather, there must be sufficient evidence that would enable a reasonable fact-finder to



                                                   12
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 13 of 23 PageID# 980



  return a verdict for the nonmoving party.       Anderson. 477 U.S. at 252.

            Although, at the summary judgment phase, the Court is not "to weigh the evidence and

  determine the truth of the matter," the Court is required to "determine whether there is a genuine

  issue for trial." Tolan v. Cotton. 134 S. Ct. 1861, 1866 (2014)(quoting Anderson. 477 U.S. at

  249); see also Jacobs. 780 F.3d at 568-69. Therefore, in determining whether there is a genuine

  issue for trial, the Court does not weigh the evidence to make a truth determination; rather, "[t]he

  relevant inquiry is 'whether the evidence presents a sufficient disagreement to require submission

  to a jury or whether it is so one-sided that one party must prevail as a matter of law.'" Stewart v.

  MTR Gaming Grp.. Inc.. 581 F. App'x 245, 247 (4th Cir. 2014)(quoting Anderson. 477 U.S. at

  251-52).

     III.      CCS'S MOTION FOR SUMMARY JUDGMENT

         In its Motion for Summary Judgment, CCS contends that the Court should grant summary

 judgment in its favor because Plaintiffs claims do not amount to a constitutional violation. In

  other words, no reasonable jury could find that Plaintiff was treated with deliberate indifference.

  ECF No. 51 at 16. Further, CCS argues secondarily that—even if Plaintiff was treated with

  deliberate indifference—Plaintiffs remaining claims should be dismissed because the record does

  not support a valid claim for liability under Monell v. Den't of Soc. Servs. of Citv of N.Y.. 436

  U.S. 658, 694 (1978). Id. at 20. For the reasons that follow, the Court agrees that summary

 judgment should be granted in CCS's favor.

         A.       Applicable Law


         To establish that inadequate medical treatment rises to the level ofa constitutional violation

  of the Eighth Amendment, a plaintiff "must allege acts or omissions sufficiently harmful to

 evidence deliberate indifference to serious medical needs." Estelle v. Gamble. 429 U.S. 97, 106

 (1976). Thus, a plaintiff must allege two distinct elements to state a claim upon which relief can

                                                  13
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 14 of 23 PageID# 981



  be granted. First, he must allege a sufficiently serious medical need. See, e.g.. Cooper v. Dvke.

  814 F.2d 941, 945 (4th Cir. 1987)(determining that intense pain from an untreated bullet wound

  is sufficiently serious); Loe v. Armistead. 582 F.2d 1291, 1296 (4th Cir. 1978)(concluding that

  the "excruciating pain" of an untreated broken arm is sufficiently serious).

         Second, he must allege deliberate indifference to that serious medical need, a very high

  standard that cannot be met by mere negligence. Gravson v. Peed. 195 F.3d 692, 695 (4th Cir.

  1999)(citing Estelle. 429 U.S. at 105-06). More specifically,

         [A]prison official cannot be found liable under the Eighth Amendment for denying
         an inmate humane conditions of confinement unless the official knows of and
         disregards an excessive risk to inmate health or safety; the official must both be
         aware of facts from which the inference could be drawn that a substantial risk of
         serious harm exists, and he must also draw the inference.

  Farmer v. Brennan. 511 U.S. 825, 837 (1994). Farmer teaches "that general knowledge of facts

  creating a substantial risk of harm is not enough. The prison official must also draw the inference

  between those general facts and the specific risk of harm confronting the inmate." Johnson v.

  Ouinones. 145 F.3d 164, 168 (4th Cir. 1998)(citing Farmer. 511 U.S. at 837); see Rich v. Bruce.

  129 F.3d 336,338(4th Cir. 1997). Thus, to survive a motion for summaryjudgment,the deliberate

  indifference standard requires a plaintiff to demonstrate that "the official in question subjectively

  recognized a substantial risk of harm" and "that the official in question subjectively recognized

  that his actions were 'inappropriate in light of that risk.'" Parrish ex rel. Lee v. Cleveland. 372

  F.3d 294, 303 (4th Cir. 2004)(quoting RJch, 129 F.3d at 340 n.2).

         Accordingly, "[t]o establish that a health care provider's actions constitute deliberate

  indifference to a serious medical need, the treatment must be so grossly incompetent, inadequate,

  or excessive as to shock the conscience or to be intolerable to fundamental fairness." Miltier v.

  Beom,896 F.2d 848, 851 (4th Cir. 1990), overruled on other grounds bv Fidrvch v. Marriot Int'l.



                                                   14
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 15 of 23 PageID# 982



  Inc.. 952 F.3d 124 (4th Cir. 2020). Absent exceptional circumstances, an inmate's disagreement

  with medical personnel with respect to a course of treatment is insufficient to state a cognizable

  constitutional claim, much less to demonstrate deliberate indifference.      Wright v. Collins. 766

  F.2d 841,849(4th Cir. 1985)(citing Gittlemacker v. Prasse.428 F.2d 1,6(3d Cir. 1970)). Indeed,

  "prison officials who actually knew of a substantial risk to inmate health or safety may be found

  free from liability if they responded reasonably to the risk, even if the harm ultimately was not

  averted." Farmer. 511 U.S. at 844. Reasonableness of the actions taken must be judged in light

  of the risk the defendant actually knew at the time.      Brown v. Harris. 240 F.3d 383, 390 (4th

  Cir. 2000)(citing Liebe v. Norton. 157 F.3d 574, 577 (8th Cir. 1998))(holding that the focus

  should be on the precautions actually taken in light of the known risk, not those that could have

  been taken); see also Jackson v. Lightslev. 775 F.3d 170,179(4th Cir. 2014)(prescribing treatment

  raises fair inference that physician believed treatment was necessary and that failure to provide it

  would pose an excessive risk).

         Lastly, while "a prisoner does not enjoy a constitutional right to the treatment of his or her

  choice, the treatment a prison facility does provide must nevertheless be adequate to address the

  prisoner's serious medical need." De'lonta v. Johnson. 708 F.3d 520, 525-26 (4th Cir. 2013)

 (holding that an inmate pleaded a claim for deliberate indifference when the prison would not

  evaluate her for surgery that was an approved treatment for her serious medical need despite her

  repeated complaints regarding the ineffectiveness of her current treatment). The right to treatment

  is "limited to that which may be provided upon a reasonable cost and time basis and the essential

  test is one of medical necessity and not simply that which may be considered merely desirable."

  Bowring v. Godwin. 551 F.2d 44,47-48 (4th Cir. 1977).




                                                  15
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 16 of 23 PageID# 983



         B.      Discussion


         CCS requests a grant ofsummaryjudgment as to Plaintiffs three remaining counts(Counts

  II~IV), all of which center on the fundamental § 1983 allegation that CCS acted with deliberate

  indifference with regard to Plaintiffs serious medical condition. More specifically, Count II

  alleges "denial, delay, and withholding of medical care," asserting that CCS "engaged in this

  injurious conduct with deliberate indifference." Am. Comp. ^ 32. Count III alleges deliberate

  indifference based on supervisory liability. Id HI 42-43. Lastly, Count IV alleges a "policy or

  custom" of"deliberate indifference to the health care needs of the inmates/detainees . . . ." Id. f

  49.


         CCS does not dispute the first prong under the deliberate indifference standard: Plaintiff

  suffered from a serious medical need. ECF No. 51 at 17. Given this concession, the Court is only

  concemed with the subjective prong of the deliberate-indifference standard. Regarding the

  subjective prong, CCS contends that Plaintiff cannot establish that CCS's actions rose to the level

  of deliberate indifference toward Plaintiffs serious medical need. Id. The Court agrees and will

  assess Plaintiffs remaining counts accordingly.

         1.      Count II - Denial, Delay, and Withholding of Medical Care Through
                 Deliberate Indifference


         In Count II, Plaintiff alleges "denial, delay, and withholding of medical care," asserting

  that CCS "engaged in this injurious conduct with deliberate indifference." Am. Comp. H 32. In

  his Response to CCS's Motion for Summary Judgment, Plaintiff further asserts that "CCS's staff

  failed to properly treat Plaintiff and timely diagnosis [sic] his chronic osteomyelitis . . . ." ECF

  No. 56 at 1. In addition, Plaintiff asserts that CCS "was deliberate indifference [sic] because




                                                  16
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 17 of 23 PageID# 984



  Plaintiff was required to perform his own wound care with the Unna boot'® as well as with some

  of his wound bandage changes." Id. at 4. Lastly, Plaintiff goes on to essentially assert failure to

  diagnose, stating that"CCS allegedly found no evidence of osteomyelitis in their May 22,2017 x-

  ray. Sentara found chronic osteomyelitis, not acute, on June 13, 2017 after performing additional

  tests." Id.


           However, considering the record, the Court finds no facts to suggest that CCS acted with

  the necessary state of mind to support a viable § 1983 claim, as is evidenced by CCS's constant

  participation in Plaintiffs care. Review of the record reveals that Plaintiff was sent to the hospital

  and administered antibiotics when he developed a fever shortly upon arriving at the HRRJ;




    Although Plaintiff duly seeks to highlight in his Response that there are material facts still in dispute—namely,
 whether Plaintiff performed his own wound care with regard to the Unna boot—Plaintiffs attempt falls short ofthe
 requisite standard. Indeed, Plaintiff provides no support for his supposed objections to CCS's depiction of the case
 facts. As discussed above, such facts must be presented in the form of exhibits and sworn affidavits. Celotex. 477
 U.S. at 324; see also M&M Med. Supplies & Serv.. 981 F.2d at 163. In order to successfully defeat a motion for
 summary judgment, the nonmoving party must rely on more than conclusory allegations,"mere speculation," the
 "building of one inference upon another," the "mere existence of a scintilla of evidence," or the appearance of
 "some metaphysical doubt" concerning a material fact. Anderson.477 U.S. at 252; Thompson. 312 F.3d at 649; Tao
 of Svs. Integration. 330 F. Supp. 2d at 671.

  Here, CCS's Motion for Summary Judgment is replete with attachments, including medical records, depositions, and
  expert reports to bolster its assertions and depiction of the facts. See ECF No. 51-1, 51-2, 51-3, 51-4, 51-5, 51-6,
  51-7, 51 -8, 51-9, 51-10, 51-11, 51-12. However, the Court is cognizant of the fact that CCS has not submitted these
  medical records in admissible form. Nonetheless, these medical records could be admissible if they were
  accompanied by an affidavit from the custodian ofthe records to authenticate the records and establish that they
  were kept in the course of regular business. See Fed. R. Evid. 803(6). Therefore, because Plaintiff has not
  "object[ed] that the materials" submitted "cannot be presented in a form that would be admissible in evidence," and
  because the Court perceives no reason why such medical records could not be authenticated if CCS was called upon
  to do so, the Court could consider their contents undisputed for purposes of the summary judgment motion. Fed. R.
  Civ. P. 56(c)(2),(e)(2); see Jones v. Western Tidewater Reg'l Jail. 187 F. Supp. 3d 648, 654(E.D. Va. 2016).

  In contrast to CCS's Motion for Summary Judgment, Plaintiff filed a Response with no attachments and appears to
  rely on the allegations contained in his unverified amended complaint. Sm ECF No. 56. Because Plaintiffs
  Amended Complaint is not verified, its factual assertions may not be considered in opposition to CCS's Motion for
  Summary Judgment. S^ Williams v. Griffin. 952 F.2d 820, 823 (4th Cir. 1991)("As a general rule, when one party
  files a motion for summary judgment, the non-movant cannot merely rely on matters pleaded in the complaint, but
  must, by factual affidavit or the like, respond to the motion."); Fed. R. Civ. P. 56(c)(1)(A); see also Abdelnabv v.
  Durham D & M. LLC. No. GLR-14-3905, 2017 WL 3725500, at *4(D. Md. Aug. 29, 2017)fquoting Beale v.
  Hardy, 769 F.2d 213,214(4th Cir. 1985))(awarding summary judgment for the defendants, because the plaintiff
  could not "create a genuine dispute of material fact 'through mere speculation,"' and "[tjhus, the Court [wa]s left
  with a record that [wa]s bereft ofevidence supporting any of[the plaintiffs] arguments").


                                                            17
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 18 of 23 PageID# 985



  received approximately one hundred sixty (160) dressing changes between December 21, 2016

  and February 11, 2017 to improve his heel ulcer; was successfully provided with treatment for his

  underlying diabetes to improve the healing of said ulcer; and was seen for specialized treatment

  approximately seven (7) times by an outside podiatrist from October 2016 to May 2017. On only

  a handful of occasions did Plaintiff express to COS providers that he was in pain due to his ulcers.

  At which time, the physicians provided appropriate medication to alleviate said pain and ordered

  an x-ray of Plaintiffs right foot on one such occasion to investigate the pain further. By all

  accounts then—including those of CCS's providers and Dr. Grinkewitz, Plaintiffs outside

  podiatrist—Plaintiffs ulcers were improving. This uncontradicted evidence belies Plaintiffs

  claims of deliberate indifference.


         Even assuming arguendo that Plaintiff has identified a conflict of facts regarding whether

  he performed his own wound care in relation to the Unna boot applications, the same does not alter

  the calculus leading to the Court's conclusion that summary judgment is appropriate. More

  specifically, in his Response to CCS's Motion for Summary Judgment, Plaintiff lodges objections

  to CCS's depiction of the case facts, namely in regard to five instances where a CCS provider

  changed Plaintiffs Unna boot. ECF No. 56 at 3. In said objections, Plaintiff claims—without

  attaching any documentation in his Response to support said claim—that he himself performed

  the Unna boot applications. S^id

         First and foremost, the Court acknowledges that Plaintiffs medical records conflict with

  this assertion, as said records document myriad instances where CCS providers applied Plaintiffs

  Unna boot. For example, the extensive summary of dressing changes and Unna boot applications

  contained in Plaintiffs medical records demonstrates that Plaintiffs dressings were changed

  frequently, and the CCS providers varied the prescribed frequency and method in response to the



                                                  18
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 19 of 23 PageID# 986



  up-and-down condition ofthe ulcers. Further, as discussed above, CCS's statement offacts, which

  Plaintiff fails to contest almost entirely, demonstrates that his doctors wrote wound care orders,

  managed his diabetes, and set up appointments with Dr. Grinkewitz, Plaintiffs outside podiatrist.

          Nonetheless, even if the Court were to assume the truth of Plaintiffs objection, the same

  would not be material to the deliberate indifference claim. Indeed, nothing in the record

  demonstrates that CCS's supposed nonapplication of Plaintiffs Unna boot evidenced a conscious

  disregard of a serious risk of harm to Plaintiff.'' In other words, even if Plaintiff performed his

  own Unna boot applications, this is not the same as showing that CCS was deliberately indifferent

  to Plaintiffs serious medical need, which is required to establish a § 1983 violation. Brauner v.

  Coodv, 793 F.3d 493, 501 (5th Cir. 2015). At worst, CCS's failure to assist Plaintiff in changing

  his Unna boot is an example of negligence. Luck v. Fox. No. I:09cv335,2009 WL 1172860, at

  *6 (E.D. Va. Apr. 28, 2009) ("[JJail officials' failure to assist plaintiff in changing plaintiffs

  bandages is ... at worst an example of negligence."); Hembv v. Ferrari. No. 9:14cv546, 2016 WL

  3166895, at *6-7(N.D.N.Y. Apr. 18, 2016)(finding no deliberate indifference where the plaintiff

  claimed the defendants "deprived him of adequate medical care by failing to examine, clean, and

  dress his ulcer on a daily basis" and the defendants provided the plaintiff"with materials to change

  his dressing himself in his cell"), report and recommendation adopted bv 2016 WL 3172870

 (N.D.N.Y. June 6, 2016); Davis v. Gednev. No. 3:llcv501, 2013 WL 4710343, at *9(D. Nev.



 '' In fact. Plaintiff indicated in his deposition that he was familiar with Unna boots, as his home health care nurse
 assisted him with Unna boot application prior to his incarceration. PI. Dep., attached as Ex. C, EOF No. 51-5, at
 87:3-12. Plaintiff confirmed his knowledge ofthe same in the following exchange:

          Q.       Did you - did you know how to put [a Unna boot] on from start to finish?

          A.       Yeah. From watching[my home health care nurse] perform it.

 Id. at 93:4-6. Plaintiffs familiarity with the same is bolstered by his medical records, as Shannon Pifer, a CCS
 nurse, evaluated Plaintiff on April 20,2017, noting that Plaintiff completed his Unna boot replacement "with
 minimal nursing assist[ance]" while "demonstrate[ing] appropriate technique. Ex. B (Part 2)at 114.

                                                           19
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 20 of 23 PageID# 987



  Aug. 30, 2013)(same where the plaintiff claimed he should not have been required to change his

  dressings himself).

         At most then, Plaintiffs claims may be considered a disagreement with the medical

  personnel overseeing his treatment, in effect arguing that CCS's providers should have taken a

  different course of action in treating Plaintiffs left heel ulcer. See Russell v. Sheffer. 528 F.2d

  318, 318-19 (4th Cir. 1975)(holding that "mistreatment or non-treatment must be capable of

  characterization as 'cruel and unusual punishment' in order to present a colorable claim under §

  1983" and that "[q]uestions of medical judgment are not subject to judicial review"); Whitlev. 844

  F. Supp. at 279("While the plaintiff may disagree with [the provider's] assessment and treatment

  of [the plaintiff], such disagreement does not support a finding of deliberate indifference.").

  Plaintiffs claims in total—revolving around negligence, failure to diagnose, and disagreement

  with medical treatment—simply do not support relief under § 1983. Estelle. 429 U.S. at 105-06

 (explaining that "an inadvertent failure to provide adequate medical care cannot be said to

  constitute an unnecessary and wanton infliction of pain or to be repugnant to the conscience of

  mankind");     also Farmer. 511 U.S. at 844("[P]rison officials who actually knew of a substantial

  risk to inmate health or safety may be found free from liability ifthey responded reasonably to the

  risk, even if the harm ultimately was not averted.").

         Based on the record, CCS's actions cannot be said to be "so grossly incompetent,

  inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness."

  Miltier. 896 F.2dat 851. Absent admissible evidence that sufficiently contradicts CCS's evidence

 or creates a genuine dispute of material fact, CCS did not exhibit deliberate indifference toward

 Plaintiffs serious medical need. Accordingly, CCS's Motion for Summary Judgment will be

 granted as to Plaintiffs deliberate indifference through denial, delay, and withholding of medical



                                                  20
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 21 of 23 PageID# 988



  care claim.


         2.      Count III-Supervisory Liability Due to Deliberate Indifference

         Next, Plaintiff alleges that CCS violated his Eighth Amendment rights by its deliberate

  indifference to the allegedly unconstitutional medical treatment that Plaintiff received and that

  CCS is subject to supervisory liability. Am. Compl. at      42^3. As this Court has noted:

         To survive summary judgment on the issue of supervisory liability, [the plaintiff]
         must present a triable issue of fact as to three elements:(1)that the supervisor had
         actual or constructive knowledge that his subordinate was engaged in conduct that
         posed a pervasive and unreasonable risk of constitutional injury to citizens like the
         plaintiff;(2) that the supervisor's response to that knowledge was so inadequate as
         to show deliberate indifference to or tacit authorization of the alleged offensive
         practices; and(3)that there was an affirmative causal link between the supervisor's
         inaction and the particular constitutional injury suffered by the plaintiff.

  Woodson V. Citv of Richmond. Va., 88 F. Supp. 3d 551, 573 (E.D. Va. 2015)(quoting Shaw v.

  Stroud. 13 F.3d 791, 799 (4th Cir. 1994)). Interestingly, Plaintiff does not identify any specific

  supervisors against which this claim may proceed, as supervisory liability is proven "by

  pinpointing the persons in the decisionmaking chain whose deliberate indifference permitted the

  constitutional abuses to continue unchecked." Shaw. 13 F.3d at 798(quoting Slakan v. Porter. 737

  F.2d368,376 (4th Cir. 1984)).

         Even if the Court were to continue its analysis of this claim despite Plaintiffs failure to

  identify specific supervisors, Plaintiffs supervisory liability claim fails nonetheless. Underlying

  such a claim is that Plaintiff suffered a constitutional harm.     Braxton v. Dir. of Health Servs..

  No. I:17cv340, 2018 WL 6072003, at *7 (E.D. Va. Nov. 19, 2018)("[Bjecause [the plaintiff]

 suffered no constitutional injury with respect to his celery allergy, as discussed above, it is readily

  apparent that the three defendants named in connection with this claim can have no supervisory

 liability to him."). However, as discussed supra, the Court has already found that Plaintiffs rights

 were not violated, as CCS did not act with deliberate indifference to Plaintiffs serious medical


                                                   21
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 22 of 23 PageID# 989



  need. From the record before it then, the Court concludes that Plaintiff has failed to demonstrate

  that CCS violated his Eighth Amendment rights by its deliberate indifference to the allegedly

  unconstitutional medical treatment that Plaintiff received.        Accordingly, CCS's Motion for

  Summary Judgment will be granted as to Plaintiffs supervisory liability claim.

          3.     Count IV - Official Policy or Custom of Deliberate Indifference

          Finally, Plaintiff alleges a violation under § 1983 stemming from official policies or

  customs concerning the medical treatment CCS provided. Am. Comp. ^1 49. For a private

  corporation, like CCS, to be liable under § 1983, the plaintiff must show that the entity directly

  caused the constitutional injury via official policy or custom. Monell 436 U.S. at 694. "[A]

  private corporation is liable under § 1983 ow/y when an official policy or custom ofthe corporation

  causes the alleged deprivation of federal rights." Austin v. Paramount Parks. Inc.. 195 F.3d 715,

  728 (4th Cir. 1999)(emphasis in original). A policy or custom for which a municipality may be

  held liable can arise in four ways:(1) through an express policy, such as a written ordinance or

  regulation;(2) through the decisions of a person with final policy making authority;(3) through

  an omission, such as a failure to properly train officers, that "manifest[s] deliberate indifference to

 the rights of citizens"; or (4) through a practice that is so "persistent and widespread" as to

  constitute a "custom or usage with the force of law." Lvtle v. Dovle. 326 F.3d 463, 471 (4th Cir.

 2003).

          As with Plaintiffs supervisory liability claim. Plaintiffs official policy or custom claim

 cannot proceed absent Plaintiff suffering a constitutional harm. See Corbin v. Woolums. No.

 3:08cvl73, 2008 WL 5049912, at *(E.D. Va. Nov. 25, 2008)(granting summary judgment on the

  plaintiffs official policy or custom claim where the Court found no "unconstitutional deprivation"

 of the plaintiffs rights). As discussed above, the Court has established that Plaintiff has not



                                                   22
Case 2:19-cv-00053-RGD-DEM Document 67 Filed 05/08/20 Page 23 of 23 PageID# 990



  suffered such a constitutional harm. Accordingly, viewing all of the evidence in the light most

  favorable to Plaintiff as the non-movant, Plaintiffs remaining count nonetheless fails to establish

  an actionable § 1983 violation. Accordingly, CCS's Motion for Summary Judgment will be

  granted as to Plaintiffs official policy or custom of deliberate indifference claim.

     IV.     CONCLUSION


         For the reasons stated herein, Defendant CCS's Motion for Summary Judgment is

  GRANTED. ECF No. 50.


         Because the Court has determined summary judgment is warranted in favor of Defendant

  CCS, the remaining motions in limine—and Plaintiffs motions for extension to reply to said

  motions in limine—are DISMISSED as moot, ECF Nos. 46, 48, 57, 59. In addition. Defendant

  CCS's Motion for Leave to File Supplemental Brief and Plaintiffs Motion to Amend his Expert

  Witness Report are DISMISSED as moot. ECF Nos. 55, 61. As the Court has now disposed of

  Plaintiffs remaining claims against Defendant CCS,the Clerk is DIRECTED to enter judgment

  in favor of Defendant CCS.


         Plaintiff may appeal from this Order by forwarding a written notice of appeal to the Clerk

  ofthe United States District Court, Norfolk Division,600 Granby Street, Norfolk, Virginia 23510.

  The written notice must be received by the Clerk within thirty(30)days from the date of the entry

 of this Order.


         The Clerk is further DIRECTED to forward a copy of this Order to all Counsel ofRecord.

         IT IS SO ORDERED.


                                                             ,-           Dir.trict Judi^o
                                                          UNITCD STATES DISTRICT JUbOE
  Norfol^ VA
  May^,2020



                                                  23
